 


109 HR 5317 IH: E–85 Investment Act of 2006
U.S. House of Representatives
2006-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5317 
IN THE HOUSE OF REPRESENTATIVES 
 
May 9, 2006 
Mr. Hayes (for himself, Mrs. Kelly, Mr. McHenry, and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase the incentives for E–85 fuel vehicle refueling property. 
 
 
1.Short titleThis Act may be cited as the E–85 Investment Act of 2006. 
2.Increase in incentives for alternative fuel vehicle refueling property relating to E–85 
(a)Increase in credit percentageSubsection (a) of section 30C of the Internal Revenue Code of 1986 (relating to credit allowed) is amended by inserting (75 percent in the case of property relating to ethanol described in subsection (c)(1)(A)) after 30 percent. 
(b)Phaseout of credit percentageSubsection (b) of section 30C of such Code (relating to limitation) is amended to read as follows: 
 
(b)Limitations 
(1)In generalThe credit allowed under subsection (a) with respect to any alternative fuel vehicle refueling property shall not exceed— 
(A)$30,000 in the case of a property of a character subject to an allowance for depreciation, and  
(B)$1,000 in any other case. 
(2)Phaseout of credit relating to ethanolIn the case of any qualified alternative fuel vehicle refueling property relating to ethanol described in subsection (c)(1)(A) placed in service after December 31, 2012, the limit otherwise applicable under paragraph (1) shall be reduced by— 
(A)25 percent in the case of any alternative fuel vehicle refueling property placed in service in calendar year 2013, and  
(B)50 percent in the case of any alternative fuel vehicle refueling property placed in service after calendar year 2014.. 
(c)Extension of creditSubsection (g) of section 30C of such Code (relating to termination) is amended by striking and at the end of paragraph (1), by redesignating paragraph (2) as paragraph (3), and by inserting after paragraph (1) the following new paragraph: 
 
(2)in the case of property relating to ethanol, after December 31, 2016, and. 
(d)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act in taxable years ending after such date.  
 
